Citation Nr: 0302300	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether there was clear an unmistakable error in the 
September 1956 severance of service connection for pes cavus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
September 1944.  

This case arises out of a July 2000 decision entered by the 
Department of Veterans Affairs (VA) regional office (RO) that 
concluded new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for pes 
cavus, and that the 1956 decision to sever service connection 
for that disability was not erroneous.  The matter was 
perfected for appeal before the Board of Veterans' Appeals 
(Board) in April 2002.  


FINDINGS OF FACT

1.  In an October 1944 rating action service connection was 
established for pes cavus as having been aggravated by 
service, and for which a 10 percent disability evaluation was 
assigned.  

2.  The October 1944 rating action was based on a review of 
service medical records which showed the presence of pes 
cavus at entrance into service, and its subsequent treatment 
beginning eight months later until the veteran's discharge in 
September 1944. 

3.  The veteran's 10 percent rating for pes cavus was 
confirmed by subsequent rating actions dated in 1945, 1947 
and 1951. 

4.  In a March 1956 rating action, it was proposed to sever 
service connection for pes planus since granting that benefit 
was considered to involve "clear and unmistakable error in 
that veteran's pes cavus existed prior to service and was not 
in incurred in or aggravated by his service.  No evidence of 
record of intercurrent injury to cause aggravation."  

5.  In an August 1956 rating action, service connection for 
pes cavus was severed effective from September 1956.  

6.  The correct facts as known at the time of severance were 
before those adjudicators and that decision was consistent 
with the statutory and regulatory provisions extant at that 
time.  

7.  Attempts to reopen the claim for service connection for 
pes cavus were subsequently denied in 1979, and in March 
1999.  

8.  The veteran did not appeal the 1979 and 1999 decisions. 

9.  The documents added to the record since the prior claim 
was last denied, are not, by themselves or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The 1956 decision to sever service connection for pes 
cavus was not based on clear and unmistakable error.  
38 U.S.C.A. § 5112 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.105 (2002). 

2.  Evidence received since the March 1999 final decision 
denying the attempt to reopen the claim for service 
connection for pes cavus is not new and material, and the 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.156(a) (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i) Claim of Clear and Unmistakable Error in the 1956 
Decision

A review of the evidence in this case shows that in an 
October 1944 rating action, service connection was 
established for pes cavus as having been aggravated by 
service.  A 10 percent disability evaluation was assigned 
effective from September 1944.  The foregoing decision was 
apparently based on a review of the veteran's service medical 
records that consisted of a military Induction physical 
examination, a two page chronology of the veteran's in-
service medical history that was prepared by service medical 
personnel, and a Report of Medical Survey.  

These documents revealed that when examined in connection 
with his induction into service in October 1943, the veteran 
was considered "physically qualified," although the 
presence of "Pes Cavus, 2nd degree" was noted.  Thereafter, 
following examinations conducted in connection with the 
veteran's transfer to various duty stations in March 1944, 
April 1944, and May 1944, he was likewise considered 
"physically qualified."  In June 1944, however, while 
assigned to a ship repair unit in Hawaii, the veteran 
reported to sick bay complaining of pain and swelling of both 
feet over the preceding 4 months.  Physical inspection at 
that time revealed plantar and dorsal swelling, completely 
flat arches, and "exquisely" tender feet.  From there, the 
veteran was transferred to a Naval Hospital where 
"moderate" cavus deformity of the feet were observed, with 
moderate contraction of extensor tendons of both feet.  There 
was also mild hammer toes of the 2nd, 3rd, and 4th toes on the 
left and the 2nd and 3rd toes on the right.  Shoe inserts, bed 
rest and exercise were prescribed.  

Entries dated in July 1944, showed that the veteran did not 
respond to the corrections and exercises that had been 
prescribed, and because of the anticipated prolonged 
treatment necessary to get relief, he was evacuated to 
California.  At the Naval Hospital in California, it was 
recorded that the veteran reported having had bad feet for as 
long as he could remember.  Physical inspection of the 
veteran's feet revealed moderate cavus disformity that was 
more marked on the left.  There was also moderate 
contractures of the extensor tendons of both feet, and mild 
hammer toes of the 2nd, 3rd, and 4th toes on the left and 2nd 
and 3rd toes on the right.  X-rays confirmed the presence of 
pes cavus.  The Report of Medical Survey dated in August 
1944, revealed that the veteran's pes cavus was considered to 
have existed prior to induction, and was not aggravated by 
service.  It was also noted that the veteran's "Present 
condition" was "unfit for service," and that its "Probable 
future duration" was "Permanent."  The recommendation by 
the physicians preparing this document was to discharge the 
veteran from the Navy.  That was accomplished the following 
month.  

After establishing service connection and the 10 percent 
disability evaluation, subsequent rating actions show that 
this evaluation was confirmed by rating decisions dated in 
December 1945, February 1947, and August 1951.  These 
confirmed rating decisions followed review of examinations 
conducted for VA purposes shortly before the confirmed 
decisions were made.  Each examination verified the presence 
of pes cavus.  In addition, the 1945 and 1947 examination 
reports showed that the examiners separately characterized 
the condition as moderately severe, and while no attempt was 
made by the 1951 examiner to similarly quantify the extent to 
which the pes cavus was disabling, findings included 
limitation of movement of the ankle, no movement in the toes 
(except for the great toe), and ankle weakness.  

Thereafter, the veteran continued his receipt of VA benefits 
based on this service connected disability until 1956.  In 
March of that year, the RO apparently undertook a review of 
the veteran's service medical records.  From this, it was 
concluded that,

. . . granting and continuing service connection 
for pes cavus are hereby held to involve clear and 
unmistakable error in that veteran's pes cavus 
existed prior to service and was not incurred in or 
aggravated by his service.  No evidence of record 
of intercurrent injury to cause aggravation.  

Accordingly, it was proposed to sever service connection.  
Then, it appears that the veteran's claims folder was 
transferred to Washington, DC, for a review of the proposed 
action by the VA Chief Benefits Director.  In a June 1956 
letter to the RO, the Chief Benefits Director expressed 
concurrence with the decision to sever service connection.  
Later that month, the veteran was informed of the proposal to 
sever service connection for his pes cavus, and was given 60 
days in which to present evidence to show why that action 
should not be taken.  The veteran offered a response the 
following month, and after considering it, the RO then 
proceeded to implement the decision to sever service 
connection.  The veteran was advised of this action in a 
letter addressed to him in September 1956, when severance 
went into effect.  He did not appeal that action, and it 
became final. 

The veteran currently contends that the 1956 decision to 
sever service connection was erroneous.  He essentially 
contends that it was based on a misinterpretation of the 
evidence of record at the time, which he believes shows his 
pes cavus underwent an increase in severity during service 
thereby entitling him to service connection benefits.  He 
acknowledges that the condition existed prior to service, but 
that it caused no handicap until several months into his 
period of service.  In effect, the veteran believes that he 
was entitled to the presumption of aggravation of his 
disability by service, and that the evidence does not support 
the conclusion that this presumption was overcome.  

For the reasons set forth below, the Board finds that it was 
not clearly and unmistakably erroneous to have severed 
service connection for the veteran's pes cavus in this case, 
and his appeal must be denied.  

Under 38 C.F.R. 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes clear and unmistakable error (CUE).  See also 38 
USCA 5109A.  For clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighted or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principii, 3 Vet.App 310, 313-14 (1992) (en banc)); see 
also Bustos v. West, 179 F.3d. 1378 (Fed.Cir. 1999).  

With respect to the regulatory provisions extant in 1944 and 
1956, regarding service connection for a particular 
disability, they were essentially the same as they are today.  
Compare R&PR 1077(B), VAR 1063(A), VA Inst 1 to Sec 9(a) & 
(b) of PL 78-144, 1945 Rating Schedule Pars 8 & 9, Pg 3 and 
Par 1, Pg 108 April 1, 1946, VAR 1063 (F), Par 2 of VA Inst 1 
to Sec 9 (a) & (b) of PL 78-144, R&PR 1063(B), (D) & (E), Par 
3(b) of VA Inst 1 to Sec 9 (a) &(b) of PL 78-144, and R&PR 
1063(I), with 38 C.F.R. §§ 3.303(a), (c), 3.304(b), 3.306(a), 
(b) (2002).  That is to say, in order to establish service 
connection for a particular disability, there must be 
evidence that establishes that such disability either began 
in or was aggravated by service.  Moreover, claimants, both 
in 1944, 1956 and today, are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to disorders noted at entrance into service, unless 
clear and unmistakable evidence demonstrates that the injury 
or disease in question existed prior thereto.

As to those disabilities that were noted at entrance into 
service, the regulations in effect in 1944, 1956 and now, 
provided that if the disability that preexisted service 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
clear and unmistakable evidence is presented which rebuts 
that presumption.  Thus, although the Board is not now 
adjudicating the claim of service connection on the merits, 
it is noted that, with regard to aggravation, a veteran is 
entitled, under the law as it existed 1944, 1956 and now, to 
a presumption of aggravation of a pre-existing condition if 
it underwent an increase in severity during service.  See 38 
U.S.C.A. § 1153; Paulson v. Brown, 7 Vet.App. 466, 468 
(1995).  

As noted above, in concluding in 1956 that it was erroneous 
to have established service connection in 1944, the RO 
explained in its proposal that this decision was made because 
there was "no evidence of record of intercurrent injury to 
cause aggravation."  Further, it is observed that in the 
June 1956 letter from the Chief Benefits Director that 
concurred with this proposal, the authority for this decision 
was cited as VA Regulation 1009(A).  In view of the language 
the RO used in its proposal and the cite to this VA 
regulation, it appears that the underlying rationale in the 
1956 decision to sever service connection in this case was a 
change in law that occurred in 1945, (after service 
connection had been established) which action is permitted by 
the cited VA Regulation [1009(A)].  VA Regulation 1009(A), 
now found at 38 C.F.R. 3.105(a) permitted a severance of 
service connection because of a change in or interpretation 
of a law or Department of Veterans Affairs issue.  This 
change in law to which reference was apparently being made, 
was evidently to the 1945 predecessor of the current 
regulation found at 38 C.F.R. 4.57, which sets forth criteria 
which must be met to establish service connection for certain 
static foot deformities.  As to pes cavus, this regulation 
provides that:

[i]n the absence of trauma or other definite 
evidence of aggravation, service connection is not 
in order for pes cavus which is a typically 
congenital or juvenile disease.  

Thus, while the RO did not take any action until more than 10 
years after this 1945 change in law/VA issue occurred, when 
the veteran's service medical records were finally reviewed 
in light of this regulation, it was determined that the 
criteria to permit service connection for pes cavus were not 
met, and severance of that benefit was warranted. 

Since the 1956 decision is now final, it is considered for 
purposes of this appeal to be correct, and will remain 
undisturbed in the absence of error.  Further, to prevail on 
this appeal, it must be shown that not only was there error, 
but that the correction of this error compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet.App. 40 (1993).  

In viewing the foregoing criteria by which pes cavus may be 
service connected, it is apparent that there are two.  The 
first is when trauma is shown to have caused the condition 
[or perhaps aggravated it].  Secondly, service connection may 
be established if there is other definite evidence of 
aggravation.  Here, pes cavus was noted at entrance into 
service, such that there is no question that the only method 
by which service connection could be established is by 
evidence of aggravation due to trauma or otherwise.  

There is no evidence in the record to support a finding that 
an in-service trauma to the veteran's feet was considered 
responsible for his foot complaints.  Indeed, the veteran has 
made no contentions in this regard.  There is obvious 
evidence in the record, however, to support a finding that 
the condition, although present at entrance into service, was 
aggravated by service.  This evidence includes the findings 
noted in the service medical records of the veteran's fitness 
for service at entrance and over a period of several 
succeeding months, the absence of any relevant complaints 
over that same period, and the sudden onset of complaints and 
impairment that resulted in the veteran's hospitalization and 
eventual service discharge.  In point of fact, this evidence 
would appear sufficient to trigger the presumption that the 
veteran's pes cavus was aggravated by service.  Such a 
presumption could then only be overcome by clear and 
unmistakable evidence.  

As cautioned above, it is not now the Board's purpose to re-
adjudicate the veteran's claim for service connection, or 
determine afresh whether there is or is not sufficient 
evidence to overcome this presumption.  In 1956, the RO 
essentially found that the presumption had been overcome and 
severed service connection.  That decision is now final 
absent clear and unmistakable error.  As to the basis for the 
RO's conclusion, the Board previously noted the evidence in 
the record showing the veteran's pes cavus was aggravated by 
service.  That evidence, however, is not the only evidence of 
record addressing this question.  On the August 1944 Report 
of Medical Survey, which was prepared by no less than three 
physicians, the word "no" is inserted in the space adjacent 
to the question as to whether the veteran's condition was 
considered aggravated by service.  Although that two letter 
word is essentially the only evidence to support a finding by 
the RO that there was no "other definite evidence of 
aggravation" as to permit service connection for pes cavus, 
it nevertheless supports that conclusion.  In the presence of 
medical evidence to support the decision the RO made, minimal 
though it may be, the veteran's contentions that the 
presumption of aggravation was not overcome, become nothing 
more than a disagreement as to how the facts of the case were 
weighed.  This has been specifically held not to constitute 
CUE.  

Thus, although a different adjudicator at a different time 
might well have concluded the presumption of aggravation was 
not overcome in this case, the 1956 decision it was overcome 
was based on the correct facts as known at the time, was 
supported by medical evidence, and was consistent with the 
regulatory provisions extant at the time.  While the 
explanation provided for the 1956 decision may have been 
poorly phrased, under the circumstances described above, the 
Board may not at this time find that the decision itself was 
erroneous.  Accordingly, the veteran's claim there was clear 
and unmistakable error in the September 1956 severance of 
service connection for pes cavus must be denied. 


(ii)  Claim to Reopen  

As an initial matter, it is noted that following receipt of 
the veteran's current attempt to reopen his claim for service 
connection for pes cavus, there was a significant change in 
the law, with the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  (The law 
is inapplicable, however, to claims based on clear and 
unmistakable error in earlier decisions.  See Parker v. 
Principi, 15 Vet.App. 407 (2002).)  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in March 
2001, the RO sent a letter to the veteran pursuant to the 
VCAA, which asked him to submit certain information.  In 
accordance with the requirements of the VCAA, the March 2001 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Under these 
circumstances, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by him have been obtained, and he has not 
made reference to any unobtained evidence that might aid his 
claim or that might be pertinent to his claim.  (In this 
regard, the Board notes that in April 2001, the veteran 
submitted a list of health care providers from whom he had 
received treatment over the years, and authorized VA to 
obtain copies of these records.  As the veteran noted in the 
cover letter to this authorization, however, the records from 
these providers were already in the file.)  In view of this, 
there appears to be no further development that needs to be 
accomplished in this case.  (The veteran was not examined in 
connection with his appeal, but the VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Accordingly, with the 
duty to notify and the duty to assist satisfied, the 
requirements of the VCAA have been met, and the merits of the 
claim on appeal may now be addressed. 

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.301, 3.303.

As described above, the veteran was initially awarded service 
connection for pes cavus in a 1944 rating action.  That 
benefit was severed in a 1956 decision.  In 1979, the veteran 
sought to reopen his claim for service connection and 
submitted additional treatment records.  Since that evidence 
did not address the question of whether the veteran's 
disability was incurred in, or aggravated by service, the 
claim was denied in a July 1979 rating action.  The veteran 
was informed of this decision, and of his appellate rights in 
a letter addressed to him later that month.  He did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 4005(c); 38 C.F.R. §§ 3.104, 19.118, 19.153 (as in effect 
at the time).   

The veteran next sought to reopen this claim in September 
1998, and in connection therewith, private treatment records 
dated between 1994 and 1998 were associated with the claims 
file, together with the report of a recent examination of the 
veteran that was apparently conducted for VA purposes.  To 
the extent these documents addressed the feet, they simply 
set out the current findings, or recorded the history of 
complaints/disablity as related by the veteran.  As they did 
not concern themselves with the issue of whether the 
veteran's pes cavus was incurred in or aggravated by service, 
the veteran's claim to reopen was denied.  He was informed of 
this decision, and of his appellate rights in a letter 
addressed to him in March 1999.  He did not appeal this 
decision within one year, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The veteran next sought to reopen his claim for service 
connection in June 2000.  It is from the July 2000 decision 
to deny this claim that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the record in connection with the 
veteran's current claim includes his statements; a duplicate 
of the report of the last VA examination conducted in 1998; 
duplicates of private medical records dated in 1945, 1979, 
and 1994; duplicates of the veteran's service medical records 
and a 1945 statement made on his behalf by a representative 
of the American Red Cross; and an April 2001 statement from 
the veteran's current treating physician which identifies the 
medical problems for which the veteran is receiving 
treatment.  

Duplicates of records that were previously a part of the 
veteran's claims file and considered when the benefit at 
issue was previously denied are obviously cumulative, and 
provide no additional information than that which was already 
known when the claim was last denied.  As such, these 
documents may not be considered new and material.  The April 
2001 statement from the veteran's treating physician simply 
lists the diagnoses for which the veteran is provided care.  
Although this list includes hammertoes, there is no 
suggestion that this physician considered the disability to 
have been incurred in, or aggravated by service.  Since this 
statement does not address the underlying question at issue, 
it may not be considered new and material as to reopen the 
veteran's claim.  

The statements from the veteran that have been submitted in 
connection with his current claim are essentially re-
statements of the contention that he has previously set forth 
which is that his pes cavus was aggravated by service.  This 
has long been understood to be the veteran's position in his 
attempt to establish service connection for pes cavus.  An 
additional series of statements in which he re-expresses what 
he considers to be the correct interpretation of the evidence 
of his case is at bottom, cumulative.  As stated above, 
evidence that is merely cumulative can not be considered new 
and material.  

Under the foregoing circumstances, the Board considers none 
of the evidence obtained in connection with the veteran's 
attempt to reopen his claim for service connection to bear 
directly and substantially upon the specific matter under 
consideration or to be of such significance that it must be 
considered together with all the evidence in order to fairly 
decide the merits of the claims.  Accordingly, the veteran 
has not submitted evidence that is new and material and the 
claim for service connection for pes cavus is not reopened.





ORDER

The claim to revise or reverse the 1956 decision to sever 
service connection for pes cavus is denied. 

New and material evidence has not been presented to reopen a 
claim for service connection for pes cavus, and the appeal is 
denied.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

